



Exhibit 10(I)


VF CORPORATION


AWARD CERTIFICATE


Restricted Stock Units


Number of RSUs Awarded: ___


To: __________________________ (“Participant”)


I am pleased to advise you that you have been awarded the number of Restricted
Stock Units (“RSUs”) set forth above under VF Corporation’s 1996 Stock
Compensation Plan, as amended (the “1996 Plan”), subject to the terms and
conditions set forth in the 1996 Plan and the attached Appendix.


[If you have not previously accepted and agreed to a Protective Covenants
Agreement with VF (or if VF is presenting you a new Protective Covenants
Agreement with this Award Certificate), the grant of this Award is conditioned
upon, and constitutes consideration for, your acceptance of the Protective
Covenants Agreement, the form of which has been provided to you together with
this Award Certificate. To meet this condition, you must accept and agree to the
Protective Covenants Agreement through the electronic acceptance process for VF
employees on Fidelity.com not later than 30 days from the grant communication
date. This electronic acceptance will constitute your signature on the
Protective Covenants Agreement. If you choose not to accept the Protective
Covenants Agreement by such deadline, this Award will be canceled (however, you
will continue to be bound by the most recent Protective Covenants Agreement you
accepted and to which you agreed (if any), as neither VF’s presentation nor your
rejection of the Protective Covenants Agreement provided with this Award in any
way impacts the validity and binding nature of the most recent Protective
Covenants Agreement you accepted and to which you agreed—only your acceptance of
and agreement to a new Protective Covenants Agreement will modify your existing
obligations).


If you have previously accepted and agreed to a Protective Covenants Agreement
with VF (and VF is not presenting you with a new Protective Covenants Agreement
with this Award Certificate), your acceptance of this Award constitutes your
acknowledgment of your obligations under the Protective Covenants Agreement;
however, neither VF’s presentation nor your rejection of this Award in any way
impacts the validity and binding nature of the most recent Protective Covenants
Agreement into which you have entered—only your acceptance of and agreement to a
new Protective Covenants Agreement will modify your existing obligations.]


VF CORPORATION


By: /s/ Steven E. Rendle
Steven E. Rendle
Chairman of the Board, President and
Chief Executive Officer
Dated: ________________ (“Grant Date”)






1

--------------------------------------------------------------------------------





VF CORPORATION


APPENDIX TO


AWARD CERTIFICATE


Terms and Conditions Relating to
Restricted Stock Units
1. Grant of RSUs.


(a)
Grant of RSUs Under 1996 Plan. Participant has been granted the Restricted Stock
Units (“RSUs”) specified in the Award Certificate under VF Corporation’s (the
“Company’s”) 1996 Plan, copies of which have been provided to Participant. All
of the terms, conditions, and other provisions of the 1996 Plan are hereby
incorporated by reference into this document. Capitalized terms used in this
document but not defined herein shall have the same meanings as in the 1996
Plan. If there is any conflict between the provisions of this document and the
mandatory provisions of the 1996 Plan, the provisions of the 1996 Plan shall
govern. By accepting the grant of the RSUs, Participant agrees to be bound by
all of the terms and provisions of the 1996 Plan (as presently in effect or
later amended), the rules and regulations under the 1996 Plan adopted from time
to time, and the decisions and determinations of the Committee made from time to
time.



(b)
Certain Restrictions. Until RSUs have become vested in accordance with Section
2(e), RSUs shall be subject to a risk of forfeiture as provided in the 1996 Plan
and this document. Until such time as each RSU has become settled by delivery of
a share in accordance with Section 3, such RSU will be nontransferable, as
provided in the 1996 Plan and Section 2(d). Participant is subject to the VF
Code of Business Conduct and related policies on insider trading restricting
Participant’s ability to sell shares of the Company’s Common Stock received in
settlement of RSUs, which may include “blackout” periods during which
Participant may not engage in such sales.



2. General Terms of RSUs.


(a)
Nature of RSUs. Each RSU represents a conditional right of Participant to
receive, and a conditional obligation of the Company to deliver, one share of
the Company’s Common Stock at the times specified hereunder and subject to the
terms and conditions of the 1996 Plan and this document. Each RSU constitutes an
award under Article VIII of the 1996 Plan (including Section 8.6 thereof),
representing a bookkeeping unit which is an arbitrary accounting measure created
and used solely for purposes of the 1996 Plan and this Agreement. RSUs do not
represent ownership rights in the Company, shares of Common Stock, or any asset
of the Company.



(b)
Account. An account will be maintained for Participant for purposes of this
Award, to which the total number of RSUs granted and any RSUs resulting under
Section 2(c) shall be credited.



(c)
Dividend Equivalents and Adjustments. Dividend equivalents shall be paid or
credited on RSUs as follows; provided, however, that the Committee may vary the
manner and terms of crediting dividend equivalents, for administrative
convenience or any other reason, provided that the Committee determines that any
alternative manner and terms result in equitable treatment of Participant:



(i)
Regular Cash Dividends. Each Stock Unit will carry with it the right to
crediting of an amount equal to dividends and distributions paid on a share of
Common Stock (“dividend equivalents”), which amounts will be deemed reinvested
in additional Stock Units, at the Fair Market Value of Common Stock at the
dividend payment date.



2

--------------------------------------------------------------------------------







(ii)
Common Stock Dividends and Splits. If the Company declares and pays a dividend
or distribution on Common Stock in the form of additional shares of Common
Stock, or there occurs a forward split of Common Stock, then the number of RSUs
credited to Participant's Account as of the payment date for such dividend or
distribution or forward split shall be automatically adjusted by multiplying the
number of RSUs credited to the Account as of the record date for such dividend
or distribution or split by the number of additional shares of Common Stock
actually paid as a dividend or distribution or issued in such split in respect
of each outstanding share of Common Stock.



(iii)
Adjustments.If the Company declares and pays a dividend or distribution on
Common Stock that is not a regular cash dividend and not in the form of
additional shares of Common Stock, or if there occurs any other event referred
to in Article XI of the 1996 Plan, the Committee shall adjust the number of RSUs
credited to Participant's Account in a manner that will prevent dilution or
enlargement of Participants' rights with respect to RSUs, in an equitable manner
determined by the Committee.



(iv)
Risk of Forfeiture and Settlement of Dividend Equivalents and RSUs Resulting
from Dividend Equivalents and Adjustments. Rights to dividend equivalents and
RSUs which directly or indirectly result from dividend equivalents on or
adjustments to an RSU shall be subject to the same risk of forfeiture as applies
to the granted RSU and will be settled at the same time as the granted RSU.



(d)
Non-Transferability. Unless otherwise determined by the Committee, neither
Participant nor any beneficiary shall have the right to, directly or indirectly,
alienate, assign, transfer, pledge, anticipate, or encumber (except by reason of
death) any RSU, Account or Account balance, or other right hereunder, nor shall
any such RSU, Account or Account balance, or other right be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of Participant or any beneficiary, or to
the debts, contracts, liabilities, engagements, or torts of Participant or any
beneficiary or transfer by operation of law in the event of bankruptcy or
insolvency of Participant or any beneficiary, or any legal process.



(e)
Vesting and Forfeiture. The “Stated Vesting Date” of the RSUs will be as
follows: 50% of the RSUs (rounded up to the nearest whole unit) will have a
Stated Vesting Date on the second anniversary of the Grant Date, and 50% of the
RSUs (rounded down to the nearest whole unit) will have a Stated Vesting Date on
the fourth anniversary of the Grant Date, except as otherwise provided herein,
if the Participant continues to be an employee of the Company or any of its
subsidiaries or affiliates through the applicable Stated Vesting Date.



Except to the extent set forth herein, upon a Participant's Termination of
Employment prior to the vesting of RSUs at an applicable Stated Vesting Date,
all unvested RSUs shall be canceled and forfeited and Participant shall have no
further rights hereunder.


(i)
If Termination of Employment is an involuntary separation by the Company not for
Cause, a Pro Rata Portion (as defined below) of the RSUs shall vest at the next
Stated Vesting Date, with any unvested RSUs in excess of such Pro Rata Portion
canceled and forfeited.



(ii)
If Termination of Employment is due to Participant’s Retirement, the RSUs shall
vest at the Stated Vesting Date(s) in full, without proration.



(iii)
If Termination of Employment is due to Participant’s death or Disability (as
defined below), the RSUs shall immediately vest in full, without pro ration.



In addition, and notwithstanding anything in this Certificate to the contrary,
in the event that Participant’s Termination of Employment for (i) or (ii) occurs
within twelve months of Participant’s Designation of Participation, the RSU’s
shall be forfeited and shall terminate immediately. The Designation of
Participation is the first day of the fiscal calendar for which the award is
granted, or the first day of eligibility for promotions or new hires, whichever
is later.




3

--------------------------------------------------------------------------------





(f)
Clawback. The RSUs are subject to the Corporation’s Forfeiture Policy for Equity
and Incentive Awards in the Event of Restatement of Financial Results as in
effect at the date of this Grant. Such Policy imposes conditions that may result
in forfeiture of the RSUs or the proceeds to you resulting from the RSUs (a
so-called “clawback”) in certain circumstances if the Corporation’s financial
statements are required to be restated as a result of misconduct.



(g)
Certain Definitions. The following definitions apply for purposes of this
Agreement:



(i)
"Cause" means (i), if the Participant has an Employment Agreement defining
"Cause," the definition under such Employment Agreement, or (ii), if the
Participant has no Employment Agreement defining "Cause," the Participant's
gross misconduct, meaning (A) the Participant's willful and continued refusal
substantially to perform his or her duties with the Company (other than any such
refusal resulting from his or her incapacity due to physical or mental illness),
after a demand for substantial performance is delivered to the Participant by
the Board of Directors which specifically identifies the manner in which the
Board believes that the Participant has refused to perform his or her duties, or
(B) the willful engaging by the Participant in gross misconduct materially and
demonstrably injurious to the Company. For purposes of this definition, no act
or failure to act on the Participant's part shall be considered "willful" unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company.



(ii)
"Disability" means (A), if Participant has an Employment Agreement defining
"Disability," the definition under such Employment Agreement, or (B), if
Participant has no Employment Agreement defining "Disability," Participant's
incapacity due to physical or mental illness resulting in Participant's absence
from his or her duties with the Company or any of its subsidiaries or affiliates
on a full-time basis for 26 consecutive weeks, and, within 30 days after written
notice of termination has been given by the Company, Participant has not
returned to the full-time performance of his or her duties.



(iii)
"Pro Rata Portion" means a fraction the numerator of which is the number of days
that have elapsed from the Grant Date to the date of Participant's Termination
of Employment (or in the case of an involuntary separation by the Company not
for cause, the payment of the final installment of severance pay, if any) and
the denominator of which is the number of days from the Grant Date to the final
Vesting Date. Provided, however, the Pro Rata Portion may not exceed 100%.



(iv)
"Termination of Employment" means Participant's termination of employment with
the Company or any of its subsidiaries or affiliates in circumstances in which,
immediately thereafter, Participant is not employed by the Company or any of its
subsidiaries or affiliates. Service as a non-employee director shall not be
treated as employment for purposes of this Agreement.



3. Settlement of RSUs.


(a)
Settlement Date. Vested RSUs will be settled by delivery of one share of Common
Stock for each RSU, together with dividend equivalent amounts payable under
Section 2(c). Such settlement will occur within 15 business days after the date
on which the RSUs become vested (including any accelerated vesting under Section
2(e)). Delivery of shares in settlement of RSUs will take place as promptly as
practicable after the settlement date (but not later than 15 business days after
the designated settlement date). In the event of Participant’s death or
Disability, the certificates representing shares of vested RSUs shall be
delivered on or before the 60th day following the Termination of Employment due
to death or Disability.



(b)
Certain Limitations to Ensure Compliance with Code Section 409A. For purposes of
this Agreement, references to a term or event (including any authority or right
of the Company or Participant) being "permitted" under Section 409A of the
Internal Revenue Code (the “Code”) mean that the term or event will not cause
Participant to be liable for payment



4

--------------------------------------------------------------------------------





of interest or a tax penalty under Section 409A. The provisions of the 1996 Plan
and other provisions of this Agreement notwithstanding, the terms of the RSUs,
including any authority of the Company and rights of Participant, shall be
limited to those terms permitted under Section 409A, and any terms not permitted
under Section 409A shall be automatically modified and limited to the extent
necessary to conform with Section 409A. For this purpose, the Company shall have
no authority to accelerate distributions relating to RSUs in excess of the
authority permitted under Section 409A, and, if the timing of any distribution
in settlement of RSUs would result in Participant's constructive receipt of
income relating to the RSUs prior to such distribution, the date of distribution
will be the earliest date after the specified date of distribution that
distribution can be effected without resulting in such constructive receipt
(thus, for example, if RSUs were deemed to be a deferral of compensation under
Code Section 409A, any distribution in settlement of RSUs subject to Section
409A(a)(2)(A)(i) (separation from service) would be triggered only by a
“separation from service” under Treasury Regulation Section 1.409A-1(h) and, if
the Participant were a “specified employee” under Treasury Regulation Section
1.409A-1(i), such distribution would be delayed until six months after such
separation from service other than due to death).


(c)
Delivery of Common Stock. Whenever Common Stock is to be delivered hereunder,
the Company shall deliver to Participant or Participant’s Beneficiary one or
more certificates representing the shares of Common Stock, registered in the
name of Participant, the Beneficiary, or in such other form of registration as
instructed by Participant, except that the Company may provide for alternative
methods of delivery for administrative convenience. The obligation of the
Company to deliver Common Stock hereunder is conditioned upon compliance by
Participant and by the Company with all applicable federal and state securities
and other laws and regulations. The Company may determine the manner in which
fractional shares of Common Stock shall be dealt with upon settlement of RSUs;
provided, however, that no certificate shall be issued representing a fractional
share. If there occurs any delay between the settlement date and the date shares
are issued or delivered to Participant, a cash amount equal to any dividends or
distributions the record date for which fell between the settlement date and the
date of issuance or delivery of the shares shall be paid to Participant together
with the delivery of the shares.



4. Tax Withholding.


If required by applicable law, the Company shall withhold from the shares
deliverable in settlement of RSUs (including a deferred settlement) the number
of shares having an aggregate fair market value equal to the mandatory
withholding requirements, but rounded to the nearest whole share, unless at
least 90 days prior to an applicable settlement date Participant has made other
arrangements approved by the Human Resources Department to make payment of such
withholding amounts. Unless otherwise determined by the Company, if settlement
of the RSUs does not also take place at or shortly following the vesting date,
the date when the award is no longer subject to substantial risk of forfeiture,
then no such share withholding will take place to satisfy any FICA requirements
applicable at that vesting date and Participant will be required to pay any such
applicable FICA withholding in cash.


5. Miscellaneous.


(a)
Binding Effect; Written Amendments. The terms and conditions set forth in this
document shall be binding upon the heirs, executors, administrators and
successors of the parties. The Award Certificate and this document constitute
the entire agreement between the parties with respect to the RSUs and supersede
any prior agreements or documents with respect thereto. No amendment,
alteration, suspension, discontinuation or termination of this document which
may impose any additional obligation upon the Company or materially impair the
rights of Participant with respect to the RSUs shall be valid unless in each
instance such amendment, alteration, suspension, discontinuation or termination
is expressed in a written instrument duly executed in the name and on behalf of
the Company and, if Participant’s rights are materially impaired thereby, by
Participant.



(b)
No Promise of Employment. The RSUs and the granting thereof shall not constitute
or be evidence of any agreement or understanding, express or implied, that
Participant has a right to continue as an officer, employee or director of the
Company or its subsidiaries for any period of time, or at any particular rate of
compensation.



5

--------------------------------------------------------------------------------







(c)
Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws (but not the law of conflicts of
laws) of the State of North Carolina and applicable federal law.



(d)
Unfunded Obligations. The grant of the RSUs and any provision for distribution
in settlement of Participant's Account hereunder shall be by means of
bookkeeping entries on the books of the Company and shall not create in
Participant any right to, or claim against any, specific assets of the Company,
nor result in the creation of any trust or escrow account for Participant. With
respect to Participant's entitlement to any distribution hereunder, Participant
shall be a general creditor of the Company.



(e)
Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the Vice
President–Human Resources, and any notice to Participant shall be addressed to
Participant at Participant’s address as then appearing in the records of the
Company.



(f)
Shareholder Rights. Participant and any beneficiary shall not have any rights
with respect to shares (including voting rights) covered by this Agreement prior
to the settlement and distribution of the shares as specified herein.



(g)
Voluntary Participation. Participant’s participation in the Plan is voluntary.
The value of the RSUs is an extraordinary item of compensation. As such, the
RSUs are not part of normal or expected compensation for purposes of calculating
any severance, change in control payments, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments.







6